DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-29 are rejected under 35 U.S.C. 103 as being unpatentable over Seo et al. (US 2013/0100576) hereafter “Seo” in view of Ellmore et al. (US 2015/0146343) hereafter “Ellmore”.
Regarding claim 15, Seo discloses a varistor having a rectangular (Fig. 2) configuration defining first and second opposing end surfaces offset in a lengthwise direction (Fig. 2), the varistor comprising: a first terminal (21) adjacent the first opposing end surface; a second terminal (22) adjacent the second opposing end surface; an active electrode layer comprising a first electrode (31) electrically connected with the first terminal and a second electrode (32) electrically connected with the second terminal (Fig. 2), the first electrode spaced apart from the second electrode in the lengthwise direction to form an active electrode end gap (G); and a floating electrode layer comprising a floating electrode (41), the floating electrode layer spaced apart from the active electrode layer in a height-wise direction to form a floating electrode gap (Fig. 2). 
However Seo fails to disclose the active electrode end gap ranges from about 100 microns to about 1000 microns and the floating electrode gap ranges from about 15 microns to about 300 microns.
Ellmore teaches a capacitive structure and suggests the thickness of an inner bulk layer which can be provided to separate the components on either side of the open mesh layer-this could have a value for example, between 65 and 200 microns, and more preferably between 70 and 150 microns (¶ [0024]).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Seo’s device according to known methods to incorporate the teachings of Ellmore to define a specific thickness for the active and floating electrodes end gap in order to control the current conduction between the layers. Further the particular parameter of the gap size of the active electrode end gap to the floating electrode gap affects the overall efficiency of the device, it is the matter of optimization of a result effective variable. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the particular parameter of the gap size of the active electrode end gap to the floating electrode gap in order to achieve the desired level of efficiency in the assembly, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) (MPEP 2144.05 (II-B)).
Regarding claim 16, Seo further teaches the first electrode overlaps the floating electrode in the longitudinal direction along an overlap distance; the active electrode layer has a length in the lengthwise direction between the first terminal and the second terminal (Fig. 2).
However Seo fails to teach an overlap ratio is greater than about 5.
Since the particular parameter of the overlap ratio of the first electrode to the floating electrode affects the overall efficiency of the device, it is the matter of optimization of a result effective variable. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the particular parameter of the overlap ratio of the first electrode to the floating electrode in order to achieve the desired level of efficiency in the assembly, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) (MPEP 2144.05 (II-B)).
Regarding claim 17, Seo further teaches the floating electrode is disposed approximately an equal distance in the lengthwise direction from each of the first terminal and second terminal (Fig. 2).
Regarding claim 18, Seo teaches most of the claim limitations except for a breakdown voltage of the varistor after 5,000 or more electrostatic discharge strikes of about 8,000 volts is greater than about 0.9 times an initial breakdown voltage of the varistor.
Since the particular parameter of the breakdown voltage affects the overall functionality of the device, it is the matter of optimization of a result effective variable. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the particular parameter of the breakdown voltage in order to achieve the desired functionality rating in the assembly, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) (MPEP 2144.05 (II-B)).
Regarding claim 19, Seo teaches most of the claim limitations except for a capacitance of the varistor is less than about 100 pF.
Since the particular parameter of the capacitance of the varistor affects the overall efficiency of the device, it is the matter of optimization of a result effective variable. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the particular parameter of the capacitance of the varistor in order to achieve the desired efficiency rating in the assembly, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) (MPEP 2144.05 (II-B)).
Regarding claim 20, Seo teaches most of the claim limitations except for a leakage current of the varistor is less than about 10 µA at about 30 volts.
Since the particular parameter of the leakage current affects the overall efficiency of the device, it is the matter of optimization of a result effective variable. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the particular parameter of the leakage current in order to achieve the desired efficiency rating in the assembly, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) (MPEP 2144.05 (II-B)).
Regarding claim 21, Seo teaches most of the claim limitations except for a transient energy capability of the varistor is greater than about 0.01 Joules.
Since the particular parameter of the transient energy capability of the varistor affects the overall efficiency of the device, it is the matter of optimization of a result effective variable. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the particular parameter of the transient energy capability of the varistor in order to achieve the desired efficiency rating in the assembly, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) (MPEP 2144.05 (II-B)).
Regarding claim 22, Seo teaches most of the claim limitations except for a specific transient energy capability of the varistor is greater than about 1 x 10^7 J / m^3.
Since the particular parameter of the specific transient energy capability of the varistor affects the overall efficiency of the device, it is the matter of optimization of a result effective variable. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the particular parameter of the specific transient energy capability of the varistor in order to achieve the desired efficiency rating in the assembly, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) (MPEP 2144.05 (II-B)).
Regarding claim 23, Seo discloses a varistor (Fig. 6) comprising: a first terminal (21); a second terminal (22); a plurality of active electrode layers (31 and 32), each of the plurality of active electrode layers electrically connected with at least one of the first terminal or second terminal (Fig. 6); and a plurality of floating electrode layers (42 and 43) interleaved with the plurality of active electrode layers in a cascade configuration (Fig. 6).
However Seo fails to disclose a capacitance of the varistor is less than about 100 pF.
Since the particular parameter of the capacitance of the varistor affects the overall efficiency of the device, it is the matter of optimization of a result effective variable. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the particular parameter of the capacitance of the varistor in order to achieve the desired level of efficiency in the assembly, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) (MPEP 2144.05 (II-B)).
Regarding claim 24, Seo teaches most of the claim limitations except for a breakdown voltage of the varistor after 5,000 or more electrostatic discharge strikes of about 8,000 volts is greater than about 0.9 times an initial breakdown voltage of the varistor.
Since the particular parameter of the breakdown voltage affects the overall functionality of the device, it is the matter of optimization of a result effective variable. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the particular parameter of the breakdown voltage in order to achieve the desired functionality rating in the assembly, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) (MPEP 2144.05 (II-B)).
Regarding claim 25, Seo teaches most of the claim limitations except for a transient energy capability of the varistor is greater than about 0.01 Joules.
Since the particular parameter of the transient energy capability of the varistor affects the overall efficiency of the device, it is the matter of optimization of a result effective variable. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the particular parameter of the transient energy capability of the varistor in order to achieve the desired efficiency rating in the assembly, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) (MPEP 2144.05 (II-B)).
Regarding claim 26, Seo teaches most of the claim limitations except for a specific transient energy capability of the varistor is greater than about 1 x 10^7 J / m^3.
Since the particular parameter of the specific transient energy capability of the varistor affects the overall efficiency of the device, it is the matter of optimization of a result effective variable. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the particular parameter of the specific transient energy capability of the varistor in order to achieve the desired efficiency rating in the assembly, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) (MPEP 2144.05 (II-B)).
Regarding claim 27, Seo discloses a varistor (Fig. 6) comprising: a first terminal (21); a second terminal (22); a plurality of active electrode layers (31 and 32), each of the plurality of active electrode layers electrically connected with at least one of the first terminal or second terminal (Fig. 6); and a plurality of floating electrode layers (42 and 43) interleaved with the plurality of active electrode layers in a cascade configuration (Fig. 6). 
However Seo fails to disclose a specific transient energy capability of the varistor is greater than about 1 x 10^7J / m^3.
Since the particular parameter of the specific transient energy capability of the varistor affects the overall efficiency of the device, it is the matter of optimization of a result effective variable. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the particular parameter of the specific transient energy capability of the varistor in order to achieve the desired efficiency rating in the assembly, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) (MPEP 2144.05 (II-B)).
Regarding claim 28, Seo teaches most of the claim limitations except for a breakdown voltage of the varistor after 5,000 or more electrostatic discharge strikes of about 8,000 volts is greater than about 0.9 times an initial breakdown voltage of the varistor.
Since the particular parameter of the breakdown voltage affects the overall functionality of the device, it is the matter of optimization of a result effective variable. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the particular parameter of the breakdown voltage in order to achieve the desired functionality rating in the assembly, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) (MPEP 2144.05 (II-B)).
Regarding claim 29, Seo teaches most of the claim limitations except for a transient energy capability of the varistor is greater than about 0.01 Joules.
Since the particular parameter of the transient energy capability of the varistor affects the overall efficiency of the device, it is the matter of optimization of a result effective variable. Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the particular parameter of the transient energy capability of the varistor in order to achieve the desired efficiency rating in the assembly, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980) (MPEP 2144.05 (II-B)).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IMAN MALAKOOTI whose telephone number is (571)270-0496. The examiner can normally be reached MON-FRI: 8AM-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached at (571) 272-2009. 
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/IMAN MALAKOOTI/Examiner, Art Unit 2833                                                                                                                                                                                                        

/EDWIN A. LEON/Primary Examiner, Art Unit 2833